Citation Nr: 0732912	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
November 1997.  The veteran also had 7 years, 4 months, and 9 
days of total prior active service; however, the dates of 
such service medical records have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim for service 
connection for depression.

In December 2004, a decision review hearing was held before a 
decision review officer at the RO in Cleveland, Ohio.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

In his VA Form 9 dated in September 2004, the veteran 
requested a Board hearing at a local VA office.  A hearing 
before a Board member was scheduled for July 2007.  The 
veteran has neither given good cause for failure to appear 
nor asked that the hearing be rescheduled; therefore, the 
veteran's request for a Board hearing is deemed withdrawn.  
38 C.F.R. § 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record reveals that this case must be 
remanded for additional development.

In January 2004, the veteran filed a claim for service 
connection for depression.  He wrote that he was treated for 
depression at the Naval Air Station North Island in San 
Diego, California from July 1996 to his discharge from 
service.  The veteran also indicated that he was treated for 
depression in March 2000 at the Brecksville VAMC and from 
December 2002 to present at the Wade Park VAMC.  

Available service medical records contain a consultation 
report dated in July 1996, discussed in more detail below, 
indicating that the veteran was diagnosed with alcohol abuse 
while in service.  Available service medical records do not 
contain any record of any diagnosis of depression.  

After the RO denied his claim for service connection, the 
veteran filed a notice of disagreement dated in May 2004.  In 
his notice of disagreement, the veteran wrote that "what 
followed the consultation included a 40 hour out-patient 
treatment in the Naval Station San Diego Counseling and 
Assistance Center (CAAC) Alcohol Rehabilitation Center (ARC) 
to assist [him] with any alcohol related abuse problems and 
over 1 year of weekly sessions with Dr. [J.H.] from the Naval 
Air Station North Island Family Service Center."  During his 
sessions with J.H., the veteran believes that he "was very 
detailed in [his] history of depression and use of alcohol to 
deal with those issues."

The RO requested the veteran's records from the Naval Air 
Station North Island (NASNI) Fleet and Family Service Center 
in San Diego, California.  A report of contact dated in 
December 2006 confirms that J.H. had in fact worked at the 
clinic but left in 1998.  Fleet and Family Support Center's 
clinical supervisor, M.S., advised that records are kept on 
site for two years and then shredded, and that there 
"[wasn't] any way they would have records from 97-98."  

Although the veteran's treatment records from the NASNI Fleet 
and Family Support Center are unavailable, available service 
medical records do contain a July 1996 consultation report 
requested by counselor J.H.  The consultation report 
indicates that the veteran presented "reporting that he had 
entertained thoughts of suicide [the day prior] after 
consuming [about] 12 beers during the course of the day."  
By the time of the consultation, the veteran was no longer 
entertaining thoughts of suicide but did present with 
concerns regarding alcohol abuse.  The examiner made note of 
the veteran's "longstanding marital problems which ended in 
divorce, occupational stress [and] retirement possibly next 
year as psychosocial stressors" and documented a partner 
relational problem, by history.  The examiner diagnosed the 
veteran with "Axis I: Alcohol Abuse" and recommended group 
therapy.

The Board notes that the law is clear that "[a]n injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed."  38 C.F.R. § 3.301(d) (2007), authorized by 
38 U.S.C.A. § 1110 (West 2002).  Additionally, pursuant to 
38 U.S.C.A. § 1110, "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  As a matter of 
law, a claim for service connection for primary substance 
abuse may not be granted.  Davis v. Principi, 17 Vet. App. 
54, 57 (2003).

Although the veteran's service medical records document an 
in-service diagnosis of alcohol abuse, available service 
medical records also indicate that the veteran may have 
exhibited symptomatology related to depression.  The Board 
observes that the veteran has not been afforded a VA 
examination and nexus opinion with respect to his claim for 
service connection.      

Taking into account the symptomatology documented in 
available service medical records, the unavailability of 
service medical records the veteran believes would have 
strengthened his claim for service connection, and the 
absence of a VA examination report and nexus opinion, the 
Board finds that a remand for further development is 
appropriate.   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with a 
psychiatric examination to determine the 
identity and etiology of any mental 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion as to 
whether any mental disorder found is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability of 
less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  The examiner 
should explain the basis of his or her 
opinion and note that the claims file was 
available for review.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, the veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).









